Exhibit 10.1

Execution Version

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
February 26, 2008 (the “Execution Date”), by and between STRATEGOS Inc., a
California corporation (“Seller”), and UTEK Corporation, a Delaware corporation
(“Buyer” or “UTEK”).

W I T N E S S E T H:

WHEREAS, prior to the Closing, Seller will form Carmi, Inc., a Florida
corporation (the “Company”) and own all of the issued and outstanding capital
stock of the Company.

WHEREAS, Seller specializes in providing long-term business and strategic
consulting services focused on innovation to create growth, build capability and
new business models for its clients and related goods and services, including
software and training (the “Business”);

WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
issued and outstanding shares of capital stock of the Company (the “Shares”)
owned by Seller, subject to the terms and conditions set forth herein;

WHEREAS, prior to the Closing, Seller shall transfer substantially all of the
operating assets and liabilities of the Business to the Company (the “Asset
Transfer”), and that following the Asset Transfer, Seller shall be converted to
a limited liability company under California law pursuant to Section 1151 of the
California Corporations Code (the “Pre-Sale Reorganization”);

WHEREAS, it is intended that the Pre-Sale Reorganization shall be treated as a
tax-free reorganization within the meaning of Section 368(a)(1)(F) of the
Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, it is intended that the sale by Seller of the Shares to Buyer in
exchange for the Common Stock pursuant to this Agreement (the “Share Exchange”)
shall be treated as a tax-free reorganization within the meaning of
Section 368(a)(1)(B) of the Code.

NOW, THEREFORE, for and in consideration of the premises, the mutual
representations, warranties, covenants, and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.01 Agreement to Purchase and Sell Shares. Subject to the terms and conditions
of this Agreement, Seller agrees to sell, transfer and assign to Buyer, and
Buyer agrees to purchase, on the Closing Date (as defined in Section 8.07
below), the Shares, free and clear of all security interests, pledges, liens,
encumbrances, charges, or restrictions on the ownership, use, voting, transfer,
receipt of dividends or other attributes of ownership.

1.02 Liabilities of Seller. Buyer, as stockholder of the Company, shall cause
the Company to pay or otherwise satisfy all the Company’s liabilities set forth
in Schedule 1.02 (the



--------------------------------------------------------------------------------

“Assumed Liabilities”). Except for the Assumed Liabilities, Buyer shall not, as
a result of the execution and consummation of this Agreement, assume, discharge,
or become liable for any of the liabilities, obligations, debts, contracts, or
other commitments of Seller of any kind or nature whatsoever, known or unknown,
fixed, accrued, contingent, or otherwise, arising out of any transaction entered
into, or any state of facts existing prior to, at, or subsequent to the Closing
Date. Seller shall pay and discharge, or make adequate provision for the payment
and discharge, of all of the Company’s other liabilities, obligations, debts,
contracts, or other commitments (other than the Assumed Liabilities) prior to,
at, and/or subsequent to the Closing Date.

ARTICLE II

PURCHASE PRICE

 

  2.01 Purchase Price.

(i) At the Closing, Buyer shall deliver to Seller as noncontingent consideration
for the Shares a number of shares (the “Initial Shares”) of UTEK common stock,
$.01 par value (the “Common Stock”), with a value equal to $5,000,000 based on
the average closing price of such Stock during the preceding ten trading days
immediately preceding the date hereof (the “Average Price”). As of February 25,
2008, 416,320 shares of UTEK would be delivered to Seller pursuant to this
Section 2.01(i).

(ii) At the Closing, Buyer shall deliver to the Escrow Agent (as defined below)
as contingent consideration for the Shares a number of shares (the “Escrowed
Shares”) of Common Stock with a value equal to $10,000,000 based on the Average
Price. As of February 25, 2008, 832,640 shares of Common Stock would be
delivered to Seller pursuant to this Section 2.01(ii). The Escrowed Shares shall
be held by the Escrow Agent pursuant to that certain Escrow and Lock-up
Agreement, by and among Buyer, Seller and the Bank of Tampa, as Escrow Agent,
dated as of the date hereof and attached hereto as Exhibit 2.01 (the “Escrow
Agreement”). The Escrowed Shares shall be distributed to Buyer or Seller under
the terms and conditions as set forth in the Escrow and Lockup Agreement. The
“Escrow Agent” shall have the meaning ascribed to that term in the Escrow
Agreement.

(iii) The “Purchase Price” shall be the Initial Shares and the Escrowed Shares
(subject to reduction to the extent that any Escrowed Shares are later delivered
to Buyer and not Seller pursuant to the terms of Section 2.02 below and the
Escrow Agreement).

2.02 Escrowed Shares. In accordance with the Escrow Agreement, the Escrowed
Shares shall be released to Seller and/or Buyer as follows:

(i) On the first anniversary of the date of this Agreement, one–half of the
Escrowed Shares (the “First Escrow Tranche”) shall be distributed to Seller or
retained by the Escrow Agent as follows:

(a) all of the First Escrow Tranche shares will be distributed to Seller, if the
Business realizes at least $11,500,000 in Revenue (as defined in
Section 2.02(iii) below) during the 2008 calendar year; or



--------------------------------------------------------------------------------

(b) to the extent that the Business realizes less than $11,500,000 in Revenue
during the 2008 calendar year, a number of Escrowed Shares from the First Escrow
Tranche shall be retained by the Escrow Agent based on the following formula:

 

  X = (A – B) x 0.50 ÷ C   where:   X = the number of shares to be withheld by
the Escrow Agent     A = $11,500,000     B = Revenue for the 2008 calendar year
    C = the Average Price

After such retention, the remainder of the First Escrow Tranche shall be
distributed to Seller on such first anniversary.

(ii) On the second anniversary of the date of this Agreement, all remaining
Escrowed Shares (including any retained shares from the First Escrow Tranche)
shall be distributed to Seller or Buyer as follows:

(a) all remaining Escrowed Shares will be distributed to Buyer, if the Business
realizes at least $24,500,000 in Revenue during the 2008 and 2009 calendar
years; or

(b) the greater result to Seller of the following two formulas:

(x) One–half of the original Escrowed Shares will be distributed to Seller, if
the Business realizes at least $13,000,000 in Revenue during the 2009 calendar
year; or

(y) To the extent that the Business realizes 2008 and 2009 Revenue of less than
$24,500,000, a number of Escrowed Shares from the Second Escrow Tranche shall be
distributed to Buyer based on the following formula:

 

  X = (A – B) x 0.50 ÷ C   where:   X = the number of shares to be distributed
to Buyer     A = $24,500,000     B = aggregate Revenue for the 2008 and 2009
calendar years     C = the Average Price

After such distribution to Buyer, all remaining Escrowed Shares shall be
distributed to Seller on such second anniversary.

(iii) For purposes of this Section 2.02, “Revenue” shall mean all professional
services and other revenues (including, without limitation, revenues from
software, training or compensation, royalties or other remuneration related to
scholarly writings) realized for accounting purposes by the Business consistent
with past practices during the specified calendar year or years, adjusted as
follows:



--------------------------------------------------------------------------------

(a) Revenue shall be increased by the product of multiplying (i) the amount of
any revenues realized by Buyer or its other affiliates from sales of goods or
professional or other services to any customer of the Business introduced to
Buyer or such affiliate by the Company’s professional personnel (“UTEK
Revenue”), by (ii) the Adjustment Factor determined pursuant to the following
chart:

 

Adjustment Factor

  

2008 UTEK Revenue

  

2009 UTEK Revenue

100%

   Up to $1,150,000    Up to $1,300,000

75%

   $1,150,000 to $1,300,000    $1,300,000 to $1,450,000

50%

   $1,300,000 to $1,450,000    $1,450,000 to $1,600,000

25%

   Over $1,450,000    Over $1,600,000

and

(b) If and to the extent that the Company’s Revenue for any calendar year
includes the receipt of “royalty”-like payments from the Company’s European
associated firms and does not include the gross revenues of such associated
firms, the amount of such payments shall be multiplied by 5.0 for purposes of
calculating and determining Revenue as defined in this Section 2.02(iii) for
such calendar year.

(iv) Notwithstanding any other provision of this Section 2.02, all Escrowed
Shares shall be released immediately to Seller, and no Escrowed Shares shall be
distributed to Buyer, if, prior to the second anniversary of the date of this
Agreement: (a) Buyer breaches its covenant contained in Section 7.04, (b) the
proviso in Section 8.05 applies, (c) Buyer liquidates the Company and does not
establish appropriate financial ledgers and accounts to calculate the Revenue of
the Business for the 2008 and 2009 calendar years in a manner consistent with
the determinations required under this Section 2.02, or (d) there shall occur a
transaction or series of related transactions pursuant to which any third
party(ies) acquire(s) (x) a majority (by vote or value) of the equity securities
of Buyer (whether by merger, liquidation, consolidation, reorganization,
combination, sale or transfer of Buyer’s equity securities, securityholder or
voting agreement, proxy, power of attorney or otherwise), (y) all or a majority
of Buyer’s assets determined on a consolidated basis or (z) control of Buyer’s
Board of Directors.

2.03 Transfer Taxes. All applicable sales and transfer taxes, if any, arising by
reason of the transfer of the Shares under this Agreement shall be borne
one-half by Seller and one-half by Buyer.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer all of the following, each of
which is material to and is being relied upon by Buyer; provided, that all the
representations and warranties of Seller hereunder are made based upon the
knowledge of the directors and officers of Seller as set forth in Section 16.10.



--------------------------------------------------------------------------------

3.01 Organization and Standing. Seller is, and will be through the date of the
Pre-Sale Reorganization, a corporation duly organized, validly existing, and in
good standing under the laws of the State of California, with full power and
authority to own its properties and assets and to conduct its business as now
conducted or proposed to be conducted. The Company is or will be a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Florida with full power and authority to own its properties and assets
and to conduct its business as now conducted or proposed to be conducted.

3.02 Corporate Authority. Subject to receipt of the approvals, authorizations,
and consents of governmental authorities and third parties to be specified in
Schedule 3.04 attached hereto and made a part hereof (the “Required Consents”),
Seller and the Company each have the full right, power, legal capacity, and
authority to enter into and perform each of its obligations under this Agreement
and to consummate the transactions contemplated by this Agreement in accordance
with the terms of this Agreement. Neither the execution, delivery, or
performance of this Agreement, nor the consummation of the transactions
contemplated by this Agreement will (i) violate, contravene, or conflict with
(x) any provision of the Certificate of Incorporation or Bylaws (or Certificate
of Formation or Operating Agreement after the Contemplated Conversion) of Seller
or the Company, each as amended to date, or (y) any material provision of any
constitution, law, statute, rule, regulation, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, government
agency, court, or arbitrator to which Seller or the Company is subject,
(ii) subject to the receipt of the Required Consents, violate, contravene,
conflict with, constitute a material breach or default (or with notice or lapse
of time, or both, constitute a breach or default) under, result in the
termination or suspension of, or result in the acceleration of the performance
required by, any of the terms, conditions, or provisions of any material note,
bond, mortgage, indenture, license, lease, agreement, commitment, or other
instrument or obligation to which Seller or the Company is a party or to which
Seller or the Company or any of the respective properties or assets of Seller or
the Company, may be subject, bound, or affected, or (iii) result in the creation
or imposition of any liens, pledges, security interests, encumbrances,
infringements, liabilities, claims, charges, equities, covenants, conditions,
restrictions, and obligations of any kind or nature whatsoever (in each case, a
“Lien”) upon the Shares or any of the assets of the Company, except as created
pursuant to this Agreement.

3.03 Corporate Authorization. Subject to receipt of the required shareholder
approvals, Seller and the Company have taken all necessary corporate actions to
authorize and approve the execution, delivery, and performance of this Agreement
and the transactions contemplated by this Agreement (including approval by the
Board of Directors and shareholders of Seller). Subject to receipt of the
required shareholder approvals, this Agreement constitutes the legal, valid, and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

3.04 Required Consents. Except for the Required Consents set forth in Schedule
3.04 attached hereto, no approval, authorization, or consent of any governmental
body or authority and no approval, authorization, consent, or waiver from any
other party to any material note, bond, mortgage, indenture, license, lease,
agreement, commitment, or other instrument or obligation to which Seller or the
Company is a party or to which Seller or the Company or any of the respective
material properties or assets of Seller or the Company, may be subject, bound,
or affected, is required for the lawful consummation by Seller of the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

3.05 Title to Assets. Schedule 3.05(a) attached hereto contains a true and
correct list and a description of all material operating assets of the Company,
including, but not limited to, the Software (defined below in Section 3.06), the
Proprietary Rights (defined below in Section 3.07), and all other items of
personal property of the Company (collectively, the “Assets”). The Company has
good, valid, complete, and indefeasible title to all of the Assets. All of the
Assets are owned by the Company free and clear of all Liens and not subject to
any leases or licenses, other than the matters set forth in Schedule 3.05(a).
Except as set forth in Schedule 3.05(b) attached hereto, no financing statement
under the Uniform Commercial Code or similar law naming the Company as debtor
has been filed in any jurisdiction and is still in effect, and the Company is
not a party to or bound by any agreement or arrangement authorizing any party to
file any such financing statement. Seller shall cause all such financing
statements to be released on or before the Closing Date.

3.06 Software. Schedule 3.06 is a true, correct, and complete listing of all
items of Software (as defined below) owned by the Company. To the knowledge of
Seller, except as set forth in Schedule 3.06 attached hereto, there are no
material errors, material malfunctions, and/or material defects in the Software,
and there are no uses of the Software or any portion thereof by any third party,
except for those registered users set forth on Schedule 8.05 and those
non-registered users who derive a use of the Software through their interaction
with the website. No rights or licenses, express or implied, have been granted
to any third parties under the Software or any portion thereof, except for those
registered users set forth on Schedule 8.05. “Software” includes, but is not
limited to, all of the Company’s computer software (including object and source
code, in machine readable and listing form) and all documentation (including
system and software documentation, documentation made available to customers,
and training materials), flowcharts, source code notes, software tools,
compilers, test routines, and other information and materials, in whatever form,
related thereto; and all revisions, release levels, and versions thereof;
provided, that “Software” does not include any generally commercially available
software that has been purchased by the Company.

3.07 Proprietary Rights. Schedule 3.07 is a true, correct, and complete listing
of the Proprietary Rights (as defined below) owned by the Company, and other
documentation evidencing or giving rise to, and included in, the Proprietary
Rights, copies of which are set forth on Schedule 3.07 attached hereto. The
Proprietary Rights are in full force and effect in all material respects and
there are no Liens, claims, proceedings, or causes of action which materially
affects the validity or enforceability of the Proprietary Rights. No rights or
licenses, express or implied, have been granted to any third parties under the
Proprietary Rights or any portion thereof. “Proprietary Rights” means all names,
patents, patent applications, inventions, marks, formulas (patented and
unpatented), symbols, trade names, trademarks, service marks, domain name
registrations, websites, copyrights, copyright applications, logos, franchises
process instructions, permits, licenses and sublicenses (and agreements in
respect thereof or applications therefor), patent, trademark and copyright
prosecution histories, laboratory notebooks and all other proprietary rights,
documents, information and records including, but not limited to, all filings,
registrations or issuances of any of the foregoing with or by any federal,
state, local or foreign regulatory, administrative or governmental office or
offices, and all federal, state and common law rights protecting such in the
United States of America and throughout the world.



--------------------------------------------------------------------------------

3.08 Non-Infringement. To Seller’s knowledge, the Software and the Proprietary
Rights do not, in whole or in part, infringe any copyright, trade secret, or
other similar proprietary right of any third party. To Seller’s knowledge, the
Software and the Proprietary Rights do not infringe any patent of any third
party, and there is no pending claim that the Software and the Proprietary
Rights infringe any patent of any third party. Except as set forth on Schedule
3.08, to Seller’s knowledge and belief, no rights or licenses are required from
third parties to exercise any rights with respect to the Software and the
Proprietary Rights.

3.09 Litigation and Disputes. Except as set forth on Schedule 3.09, there are no
material claims, actions, suits or proceedings pending or, to the knowledge of
Seller, threatened (or, to the knowledge of Seller, any governmental or
regulatory investigation pending or threatened) against the Company or any
Assets, properties or rights of the Company, before any court, arbitrator or
administrative, governmental or regulatory authority or body, domestic or
foreign. None of the Company or any of its Assets, properties or rights is
subject to any outstanding injunction, order, decree, ruling or charge.

3.10 Full Disclosure. Seller does not have any knowledge of any specific events,
transactions or other facts (other than general economic or industry conditions)
which, either individually or in the aggregate, would give rise to circumstances
or conditions that might have a material adverse effect on the Company, Buyer’s
ownership of the Company, or Buyer’s use of the Assets of the Company,
including, but not limited to, the Software or the Proprietary Rights.

3.11 Accuracy of Information. To Seller’s knowledge, Seller’s statements and the
documents contained in any schedules or other written documents executed and
delivered by or on behalf of Seller pursuant to terms of this Agreement are, or
will be when delivered, true, correct, and complete in all material respects,
and such schedules and other documents do not omit, or will not omit when
delivered, any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. No
representation or warranty contained herein or made hereunder contains or will
contain any misstatement of a material fact, or omits or will omit to state a
material fact required to be stated herein or therein in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. The schedules and such other documents
will be deemed to constitute representations and warranties of Seller under this
Agreement to the same extent as if set forth in this Agreement.

3.12 Location of Assets. Schedule 3.12 sets forth a complete and correct list of
all locations at which any of the Company’s assets are situated, together with a
description of the Company’s assets at such location.

3.13 Brokerage. No broker, finder or agent has acted directly or indirectly for
Seller in connection with this Agreement or with the transactions contemplated
hereby.

3.14 Bankruptcy. No proceedings, whether voluntary or involuntary, are pending
or threatened against Seller or the Company, nor is Seller or the Company
contemplating any such proceedings, under the bankruptcy laws and/or
receivership or similar laws of the United States of America or any state.



--------------------------------------------------------------------------------

3.15 Satisfactory Relationships. Seller’s and the Company’s relationships with
customers, vendors, suppliers, employees, governmental authorities, and others
with whom Seller and the Company have dealings with regard to the Business are
satisfactory and have not, when taken as a whole, suffered any material adverse
deterioration since February 1, 2008. Seller and the Company each have no
knowledge of any proposed or contemplated termination or other changes in such
satisfactory relationships other than project completions in the ordinary course
of business. Seller and the Company are not required, in the ordinary course of
business, to provide any bonding or any other financial security arrangements in
connection with any transactions with any customers or suppliers. There are no
sole source suppliers of goods, equipment or services (other than the services
of its employees) used by Seller and the Company (other than public utilities)
with respect to which practical alternative sources of supply are unavailable.

3.16 Article of Incorporation and Bylaws; Corporate Minutes. True, accurate and
complete copies of the Articles of Incorporation and Bylaws of the Company,
together with all amendments thereto, have been delivered to Buyer. Seller has
furnished to Buyer copies of the corporate record books of Seller and the
Company and the same are accurate and complete and reflect all resolutions
adopted and all actions taken, authorized or ratified by the stockholders and
directors of Seller and the Company, respectively.

3.17 Stock Ownership and Capitalization.

(a) The authorized capital stock of the Company will consist of 100 Shares of
common stock, no par value. As of the Closing Date, 100 shares of common stock
will be issued and outstanding, all of which will be validly issued, fully paid
and non-assessable and no Shares of such common stock will be held in treasury
by the Company. Shares of such common stock will be owned of record and
beneficially by Seller free and clear of all liens, claims and encumbrances. All
outstanding Shares of the Company common stock will have been issued and granted
in compliance with (i) all applicable securities laws and other applicable
federal, state, local, municipal, foreign or other law, statute, constitution,
principle of common law, resolution, ordinance, code, rule, regulation, ruling
or requirement issued, enacted, adopted, or otherwise put into effect by or
under the authority of any court, administrative agency, commission,
governmental or regulatory authority, domestic or foreign and (ii) all
requirements set forth in applicable contracts, agreements, and instruments.

(b) Except for the Company’s securities owned by Seller free and clear of all
Liens, as of the date of this Agreement, there are no equity securities,
partnership interests or similar ownership interests of any class of equity
security of the Company, or any security exchangeable or convertible into or
exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. There are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of the Company or
obligating the Company to grant, extend, accelerate the vesting of or enter into
any such subscription, option, warrant, equity security, call, right, commitment
or agreement.



--------------------------------------------------------------------------------

3.18 No Undisclosed Liabilities. Except as set forth on Schedule 3.18 hereto,
there are no material liabilities of the Company, whether accrued, contingent,
absolute, determined, determinable or otherwise, and to the Company’s or
Seller’s Knowledge, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in the occurrence of
any such liability.

3.19 Contracts. Except as set forth on Schedule 3.19 attached hereto, Seller and
the Company are not parties to or bound by any material lease, agreement,
contract or other commitment (collectively, the “Contracts”). Each Contract
listed on Schedule 3.19 is a valid and binding obligation of Seller and the
Company and is in full force and effect. Seller and the Company have performed
all material obligations required to be performed by each of them to date under
the Contracts listed on Schedule 3.19. All Contracts listed on Schedule 3.19 are
in the name of Seller have been assigned to the Company.

3.20 Real Property. Except as set forth on Schedule 3.20 attached hereto, Seller
and the Company do not hold any interest in real property, including, but not
limited to, any interest as a fee owner or any interest as lessor, lessee,
sublessor, sublessee, assignor, assignee or guarantor or other surety.

3.21 Taxes. Except as set forth on Schedule 3.21 attached hereto, there are no
taxes on or measured by income or gross receipts or franchise, real and personal
property, employment, excise, sales and use or other taxes of any kind properly
attributable to Seller or the Company for periods up to and including the
Closing for which Buyer could be held liable which have not been or will not be
paid or provided for by Seller.

3.22 Benefit Plans. Except as set forth on Schedule 3.22 attached hereto, there
are no plans of Seller or the Company in effect for pension, profit sharing,
deferred compensation, severance pay, bonuses, stock options, stock purchases,
or any other form of retirement or deferred benefit, or for any health, accident
or other welfare plan, as to which Buyer will become liable as a result of the
transactions contemplated hereby.

3.23 Labor Matters. After the Pre-Sale Reorganization, the individuals set forth
on Schedule 3.23 will be employees of the Company.

3.24 Environmental Matters. There have been no private or governmental claims,
citations, complaints, notices of violation or letters made, issued to or
threatened against Seller or the Company by any governmental entity or private
or other party for the impairment or diminution of, or damage, injury or other
adverse effects to, the environment or public health.

3.25 Compliance with Laws. To Seller’s knowledge, the Company has not engaged
and is not engaging in any activity or practice, and has not omitted and is not
omitting to take any action, that violates or contravenes in any material
respect any material law, statute, ordinance, or regulation.



--------------------------------------------------------------------------------

3.26 Investment Representations and Covenants.

(a) Seller understands that the Common Stock which shall comprise the Purchase
Price has not been and shall not be registered under the Securities Act of 1933,
as amended (the “1933 Act”), or any state securities laws on the grounds that
the issuance of the Common Stock is exempt from registration pursuant to
Section 4(2) of the 1933 Act and applicable state securities laws, and that the
reliance of Buyer on such exemptions is predicated in part on Seller’s
representations, warranties, covenants and acknowledgments set forth in this
Section. Seller acknowledges that: (A) Buyer has made no assurances that a
public market will continue to exist, (B) the Common Stock is a highly
speculative investment involving a high degree of risk, (C) it is able, without
impairing its financial condition, to hold the Common Stock for an indefinite
period of time and suffer the complete loss thereof, and (D) after one year and
one day from the date of Closing, the exemption available through Rule 144 of
the 1933 Act may be accessed by Seller, provided all of the terms and conditions
of such exemption have been met. Additionally, Seller: (A) acknowledges that the
Common Stock issued to Seller at the Closing must be held at least one (1) year
plus one (1) day after the Closing Date by Seller unless subsequently registered
under the 1933 Act or an exemption from registration is available, and (B) is
aware that any routine sales of Common Stock made pursuant to Rule 144 under the
1933 Act may be made only in limited amounts and in accordance with the terms
and conditions of that rule and that in such cases where the Rule 144 is not
applicable, compliance with some other registration exemption will be required.

(b) Seller represents and warrants that: (A) Seller is an “accredited investor”
or “sophisticated investor” as defined under the 1933 Act and state “Blue Sky”
laws, or that Seller has utilized, to the extent necessary to be deemed a
sophisticated investor under the 1933 Act and State “Blue Sky” laws, the
assistance of a professional advisor, (B) Seller, either alone or together with
the assistance of Seller’s own professional advisor, has such knowledge and
experience in financial and business matters such that Seller is capable of
evaluating the merits and risks of Seller’s investment in the Common Stock to be
acquired by Seller upon Closing, and (C) the Common Stock to be acquired by
Seller upon consummation of the transactions described in this Agreement will be
acquired by Seller for Seller’s own account, not as a nominee or agent, and
without a view to resale or other distribution within the meaning of the 1933
Act and the rules and regulations thereunder, except as contemplated in this
Agreement, and that Seller will not distribute any of the Common Stock in
violation of the 1933 Act. All shares of the Common Stock shall bear a
restrictive legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”



--------------------------------------------------------------------------------

In addition, the Common Stock shall bear any legend required by the securities
or the applicable “Blue Sky” laws as well as any other legend deemed necessary
and appropriate by Buyer or its counsel.

3.27 No Other Representation or Warranty. Neither Seller nor the Company makes
any representation or warranty as to any matter whatsoever except as expressly
set forth in this Article III and elsewhere in this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller all of the following, each of
which is material to and is being relied upon by Seller.

4.01 Organization and Standing. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware with full
power and authority to own its properties and assets and to conduct its business
as now conducted or proposed to be conducted.

4.02 Corporate Authority. Buyer has the full right, power, legal capacity, and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated by this Agreement in accordance with
the terms of this Agreement. Neither the execution, delivery, or performance of
this Agreement, nor the consummation of the transactions contemplated by this
Agreement will (i) violate, contravene, or conflict with (x) any provision of
the Certificate of Incorporation or Bylaws of Buyer, each as amended to date, or
(y) any material provision of any constitution, law, statute, rule, regulation,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, government agency, court, or arbitrator to which Buyer is subject,
(ii) violate, contravene, conflict with, constitute a material breach or default
(or with notice or lapse of time, or both, constitute a breach or default)
under, result in the termination or suspension of, or result in the acceleration
of the performance required by, any of the terms, conditions, or provisions of
any material note, bond, mortgage, indenture, license, lease, agreement,
commitment, or other instrument or obligation to which Buyer is a party or to
which Buyer or any of the properties or assets of Buyer may be subject, bound,
or affected, or (iii) result in the creation or imposition of any Liens upon the
common stock or any of the assets of the Company, except as created pursuant to
this Agreement.

4.03 Corporate Authorization. Buyer has taken all necessary corporate actions to
authorize and approve the execution, delivery, and performance of this Agreement
and the transactions contemplated by this Agreement (including approval by the
Board of Directors of Buyer). This Agreement constitutes the legal, valid, and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.

4.04 Required Consents. No approval, authorization, or consent of any
governmental body or authority and no approval, authorization, consent, or
waiver from any other party to any material note, bond, mortgage, indenture,
license, lease, agreement, commitment, or other



--------------------------------------------------------------------------------

instrument or obligation to which Buyer is a party or to which Buyer or any of
the respective material properties or assets of Buyer, may be subject, bound, or
affected, is required for the lawful consummation by Buyer of the transactions
contemplated by this Agreement.

4.05 Title to Assets. Buyer has good, valid, complete, and indefeasible title to
all of the material assets used in its business as presently conducted. All such
assets are owned by Buyer free and clear of all Liens and not subject to any
material leases or licenses.

4.06 Proprietary Rights. Buyer’s Proprietary Rights that are material to the
operation of its business as presently conducted are in full force and effect in
all material respects and there are no Liens, claims, proceedings, or causes of
action which materially affect the validity or enforceability of such
Proprietary Rights.

4.07 Full Disclosure. Except as set forth in Schedule 4.07, Buyer does not have
any knowledge of, or plans to effect, any specific events, transactions, or
other facts (other than general economic or industry conditions) which, either
individually or in the aggregate, would give rise to circumstances or conditions
that might have a material adverse effect on Buyer.

4.08 Accuracy of Information. To Buyer’s knowledge, Buyer’s statements and the
documents contained in any schedules or other written documents executed and/or
delivered by or on behalf of Buyer pursuant to terms of this Agreement are, or
will be when delivered, true, correct, and complete in all respects, and such
schedules and other documents do not omit, or will not omit when delivered, any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. No representation
or warranty contained herein or made hereunder contains or will contain any
misstatement of a material fact, or omits or will omit to state a material fact
required to be stated herein or therein in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. The schedules and such other documents will be deemed to
constitute representations and warranties of Buyer under this Agreement to the
same extent as if set forth in this Agreement.

4.09 Stock Ownership and Capitalization.

(a) The authorized capital stock of Buyer consists of 29,000,000 shares of
common stock, $.01 par value. As of the Closing Date, 9,165,242 shares of common
stock are issued and outstanding, all of which are validly issued, fully paid
and non-assessable and no shares of such common stock were held in treasury by
Buyer. All outstanding shares of Buyer common stock have been issued and granted
in compliance with (i) all applicable securities laws and other applicable
federal, state, local, municipal, foreign or other law, statute, constitution,
principle of common law, resolution, ordinance, code, rule, regulation, ruling
or requirement issued, enacted, adopted, or otherwise put into effect by or
under the authority of any court, administrative agency, commission,
governmental or regulatory authority, domestic or foreign and (ii) all
requirements set forth in applicable contracts, agreements, and instruments.

4.10 No Undisclosed Liabilities. There are no material liabilities of Buyer,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and to Buyer’s knowledge, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in the occurrence of
any such liability.



--------------------------------------------------------------------------------

4.11 Reorganization. Buyer has not taken or agreed to take any action, nor does
Buyer have any knowledge of any fact or circumstance that would prevent the
Pre-Sale Reorganization from qualifying as a tax-free reorganization within the
meaning of Section 368(a)(1)(F) of the Code or the Share Exchange from
qualifying as a tax-free reorganization within the meaning of
Section 368(a)(1)(B) of the Code.

ARTICLE V

EMPLOYMENT CONTRACTS

5.01 Peter Skarzynski, Gary Getz, David Crosswhite and Pedro do Carmo Costa
shall each enter into an Employment Contract in the respective forms as set
forth in Exhibit 5.01 on or prior to the Closing Date.

ARTICLE VI

COVENANTS OF SELLER

Seller covenants to Buyer as follows:

6.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, Seller, its officers, directors,
stockholders, employees, accountants, attorneys, and agents will cooperate fully
with Buyer to facilitate the consummation of the transactions contemplated by
this Agreement.

6.02 Interim Operations. Other than the convertible note to be issued to George
Chen, in connection with his promotion to director, effective January 1st, 2008,
from the date of this Agreement through the Closing Date or earlier termination
of this Agreement, Seller and the Company will not except in connection with the
Pre-Sale Reorganization (i) sell, license, contract, commit, or otherwise
encumber any of the Assets or the Shares or (ii) directly or indirectly through
representatives, approach, engage in discussions with, provide information to,
or enter into a transaction with another party concerning the Assets or the
Shares.

6.03 Required Consents. Seller and the Company will use its commercially
reasonable efforts to obtain all Required Consents prior to Closing.

6.04 Formation of the Company and Asset Transfer. Seller will form the Company
and transfer all of Seller’s operating assets and liabilities pursuant to the
Asset Transfer to the Company prior to Closing.

6.05 Conversion of Seller. Subsequent to the Asset Transfer but prior to
Closing, Seller will convert into a California limited liability company.

ARTICLE VII

COVENANTS OF BUYER

Buyer covenants to Seller as follows:

7.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, Buyer, its officers, directors,
stockholders, employees, accountants, attorneys, and agents will cooperate fully
with Seller to facilitate the consummation of the transactions contemplated by
this Agreement.



--------------------------------------------------------------------------------

7.02 Interim Operations. From the date of this Agreement through the Closing
Date or earlier termination of this Agreement, Buyer will not (i) sell, license,
contract, commit, or otherwise encumber any of its assets or shares or
(ii) directly or indirectly through representatives, approach, engage in
discussions with, provide information to, or enter into a transaction with
another party concerning its assets or shares.

7.03 Required Consents. Buyer will use its commercially reasonable efforts to
obtain all Required Consents prior to Closing.

7.04 Continued Operations. Buyer will continue to operate the Business in a
manner consistent with past practices in all material respects under the
direction and leadership of Seller’s existing officers for at least two years
after the Closing Date and will not impose limitations, divert resources or
otherwise impede the Business in a manner that would frustrate the ability of
the Company’s employees to satisfy the requirements of Section 2.02 for the
release of the Escrowed Shares.

ARTICLE VIII

MUTUAL COVENANTS OF SELLER AND BUYER

Seller and Buyer covenant with each other as follows:

8.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, each party, its officers, directors,
stockholders, employees, accountants, attorneys, and agents will cooperate fully
with the other party to facilitate the consummation of the transactions
contemplated by this Agreement.

8.02 Confidentiality. Seller and Buyer covenant with each other that all
information concerning the financial terms of this Agreement shall be kept
confidential by each party, its attorneys, accountants, and representatives,
except as otherwise permitted pursuant to this Section 8.02. All information
furnished by any party in connection with this Agreement or the transactions
contemplated by this Agreement shall be kept confidential by each of the other
parties, and shall be used by it and its officers, attorneys, accountants, and
representatives only in connection with this Agreement and the transactions
contemplated by this Agreement, except to the extent that such information
(i) already is known to such other party when received, (ii) thereafter becomes
lawfully obtainable from other sources, (iii) is required to be disclosed in any
document filed with the Securities and Exchange Commission or any other agency
of any government, or (iv) is otherwise required to be disclosed pursuant to any
federal, state, county, municipal, or local law, rule, or regulation or by any
applicable judgment, order, or decree of any court or by any governmental body
or agency having jurisdiction in the premises after such other party has given
reasonable prior written notice to the other parties to this Agreement of the
pending disclosure of any such information. In the event that the transactions
contemplated by this Agreement shall fail to be consummated, each party shall
promptly cause all copies of documents or extracts of such documents containing
information and data as to another party hereto to be returned to such other
party.



--------------------------------------------------------------------------------

8.03 Disclosure. Prior to the Closing Date, no party to this Agreement will
issue any press release or make any other public or private disclosures (other
than to its attorneys, accountants, and representatives) concerning this
transaction or the contents of this Agreement without the prior consent of the
other party. The content of any such release or disclosure shall be mutually
agreed upon between the parties. Following the Closing Date, neither any party
nor any stockholder of any party shall issue any press release or make any other
disclosure concerning this transaction or the contents of this Agreement without
the prior written consent of the other party.

8.04 Miscellaneous Agreements. Subject to terms and conditions of this
Agreement, each party shall use its commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, appropriate, or desirable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
After the Closing Date, if Buyer considers or is advised that any further
assignment, conveyance or other documents are necessary or desirable to vest,
perfect, confirm or record in the Company title to any of the Assets or to aid
in the prosecution, defense or enforcement of any rights arising from the
transfer of the Shares to Buyer, Seller shall cause its authorized officer to
execute and deliver promptly to Buyer any and all assignments, powers of
attorney or other documents and do all things requested by Buyer to vest,
perfect or confirm title to the Assets in the Company and title to the Shares in
Buyer or to convey such other rights as provided herein or to otherwise carry
out the intent of this Agreement.

8.05 Employees. Seller shall not make any commitments to any of its employees
with respect to the continued employment of such employees by Buyer after the
Closing Date. Except as set forth in Section 5.01, Buyer does not by this
Agreement or the transactions contemplated herein make any commitment or extend
any offer to hire any employees of Seller. Buyer may, in its sole discretion,
engage the services of Seller’s current or former employees, consultants or
agents; provided, however, that if any of the Company’s professional staff is
not retained or is terminated without cause and contrary to the recommendation
of the Company’s current Chief Executive Officer, all of the Escrowed Shares
shall be released to Seller notwithstanding anything to the contrary in
Section 2.02.

8.06 Access. Seller understands that no aspect of the transactions contemplated
in this Agreement has been, prior to the date of this Agreement, or will be,
prior to the Closing Date, registered with or reviewed by the SEC under the 1933
Act, or with or by any state securities law administrator, and no federal or
state securities law administrator has approved any disclosure or other material
concerning Buyer or the Common Stock, or made any recommendation with respect
thereto. Seller has sufficient knowledge and experience in business and
financial matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein, and Seller has investigated and will continue
to investigate the merits and risks of such transactions under the provisions of
this Agreement. Seller has been provided with the Annual Report on Form 10-K of
Buyer for the fiscal year ended December 31, 2006, the Proxy Statement relating
to the 2007 Annual Stockholders Meeting, and the subsequent reports filed by
Buyer with the SEC pursuant to the requirements of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and has had



--------------------------------------------------------------------------------

the opportunity to ask questions of, and receive answers from, members of the
management of Buyer. Seller has and will continue to avail itself of its right
to ask questions of the management of Buyer relating to Buyer, the Common Stock
and related matters, and their right to obtain additional information necessary
to verify the accuracy of information provided to them and to continue to
evaluate the merits and risks of the transactions contemplated by this
Agreement.

8.07 The Closing. The closing (the “Closing”) of the transactions contemplated
by this Agreement will take place at such place mutually agreeable to Buyer and
Seller, on or before March 31, 2008 (the “Closing Date”), or such other time and
place as Buyer and Seller may agree in writing. The obligations of the parties
to close or effect the transactions contemplated by this Agreement will be
subject to satisfaction, unless duly waived, of the applicable conditions set
forth in this Agreement. The parties shall have the right to conduct the Closing
by the exchange through facsimile and overnight courier of executed documents.

8.08 Closing and Other Costs. Seller shall pay the following Closing and other
costs: (a) preparation of all assignments and other instruments of conveyance,
assignment and transfer necessary to consummate the transactions herein; (b) the
cost of discharging any monetary liens; and (c) the cost of all assessments,
transfer taxes, stamp taxes and conveyance fees. Each party shall pay its own
legal and related expenses.

8.09 Tax Treatment. Seller and Buyer covenant with each other: (i) to use their
commercially reasonable efforts to cause the Pre-Sale Reorganization to qualify
as a tax-free reorganization within the meaning of Section 368(a)(1)(F) of the
Code and the Share Exchange to qualify as a tax-free reorganization within the
meaning of Section 368(a)(1)(B) of the Code, and (ii) to report the Pre-Sale
Reorganization and Share Exchange consistent with such treatment on the
Company’s and their respective federal and state income tax returns. From and
after the Closing Date, Buyer shall not take any action that is reasonably
likely to cause the Pre-Sale Reorganization to fail to qualify as a tax-free
reorganization within the meaning of Section 368(a)(1)(F) of the Code or the
Share Exchange to fail to qualify as a tax-free reorganization within the
meaning of Section 368(a)(1)(B) of the Code.

8.10 Tax Returns. All tax returns of the Company for all tax periods ending on
or before the Closing Date, but due after the Closing Date, shall be prepared
and filed by Seller. All taxes payable with respect to such tax returns shall be
the responsibility of Seller and all refunds of taxes of Seller or the Company
relating to tax periods ending on before the Closing Date shall be the property
of Seller. Buyer shall provide Seller with such cooperation and information as
Seller reasonably may request in connection with the filing of any such tax
returns or claims for refunds of taxes.

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER AND BUYER

The respective obligations of each party to effect the transactions contemplated
by this Agreement will be subject to the fulfillment or waiver at or prior to
the Closing Date of the following conditions:

 

9.01 Litigation. The Company, Seller and Buyer shall not be subject to any
order, decree, or injunction of a court or agency of competent jurisdiction that
enjoins or prohibits the consummation of the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

9.02 Required Consents. Seller and the Company shall have obtained all of the
Required Consents and shall have delivered to Buyer a written copy of each
Required Consent prior to or at the Closing.

9.03 Pre-Sale Reorganization. Seller shall have completed the transfer of
substantially all of the operating assets and liabilities of the Business to the
Company, and shall have converted to a limited liability company under
California law pursuant to Section 1151 of the California Corporations Code.

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

The obligations of Seller to effect the transactions contemplated in this
Agreement will be subject to fulfillment at or prior to the Closing Date of the
following conditions:

10.01 Representations and Warranties. The representations and warranties of
Buyer set forth in Article IV of this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
(as though made on and as of the Closing Date) except (i) to the extent such
representations and warranties are by their expressed provisions made as of a
specified date and (ii) for the effect of transactions contemplated by this
Agreement.

10.02 Performance of Obligations. Buyer shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

10.03 Officer’s Certificate. Buyer shall have furnished to Seller a certificate
dated the Closing Date, signed on behalf of Buyer by its Chief Executive Officer
to the effect that, to his knowledge and belief, the conditions set forth in
Sections 10.01 and 10.02 have been satisfied.

10.04 Material Adverse Change. There shall not have been any material adverse
change in the condition of Buyer since the execution and delivery of this
Agreement by Seller.

10.05 Documents. Seller shall have received, in form and substance satisfactory
to it, the documents specified in Article XIII of this Agreement.

ARTICLE XI

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

The obligations of Buyer to effect the transactions contemplated in this
Agreement will be subject to fulfillment at or prior to the Closing Date of the
following conditions:

11.01 Representations and Warranties. The representations and warranties of
Seller set forth in Article III of this Agreement shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date (as though made on and as of the Closing Date) except (i) to the extent
such representations and warranties are by their expressed provisions made as of
a specified date and (ii) for the effect of transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

11.02 Performance of Obligations. Seller shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

11.03 Officer’s Certificate. Seller shall have furnished to Buyer a certificate
dated the Closing Date, signed on behalf of Seller by its Chairman to the effect
that, to his knowledge and belief, the conditions set forth in Sections 11.01
and 11.02 have been satisfied.

11.04 Material Adverse Change. There shall not have been any material adverse
change in the condition of Seller since the execution and delivery of this
Agreement by Buyer.

11.05 Documents. Buyer shall have received, in form and substance satisfactory
to it, the documents specified in Article XII of this Agreement and the
authorization set forth in Section 4.03.

ARTICLE XII

DOCUMENTS TO BE DELIVERED AT THE CLOSING BY SELLER

Seller will deliver to Buyer the following documents at the Closing:

12.01 Required Consents. All Required Consents.

12.02 Officer’s Certificate. The certificate referred to in Section 11.03 of
this Agreement.

12.03 Certificate of Secretarial Officer. The certificate of the Secretary of
Seller, dated the Closing Date, with respect to the incumbency of limited
liability company officers and their signatures, limited liability company good
standing, and the resolutions of Seller’s board of directors and stockholders or
board of managers and members, as applicable, authorizing the execution,
delivery and performance of this Agreement and all other agreements, documents
and instruments relating hereto and the consummation of the transactions
contemplated in this Agreement, which certification shall recite that such
resolutions have not been subsequently amended, modified or rescinded and are in
full force and effect.

12.04 Company Documents; Books and Records. (a) The certificate of incorporation
or charter of the Company, as amended, certified as of a recent date by the
Secretary of State of Florida and a copy of the bylaws of the Company, as
amended, certified as of the Closing Date by the Secretary of the Company; (b) a
certificate of status, good standing or existence with respect to Seller from
the Secretary of State of the State of California, dated as of a recent date;
and (c) the Company’s stock books, ledgers, minute books, and corporate seal,
and copies of all books and records relating to the Assets, including, but not
limited to, purchasing and sales records, engineering records, accounting
records, computer programs, customer and vendor lists and records, and such
other records as Buyer may reasonably require in its use of the Assets
subsequent to the Closing.



--------------------------------------------------------------------------------

12.05 Share Certificate; Stock Power. The share certificate(s) evidencing the
ownership of all of the Shares, duly endorsed or accompanied by the executed
stock power conveying to Buyer all right, title and interest in and to the
shares being sold hereunder.

12.06 Termination Statements. Seller shall provide, if necessary, UCC-3
Termination Statements and/or such other instruments, executed by all
appropriate third parties, demonstrating that the Assets are free and clear of
all Liens, in form and substance acceptable to Buyer.

12.07 Reserved.

12.08 Escrow and Lock-up Agreement. At the Closing, Seller shall execute and
deliver to Buyer and the Escrow Agent the Escrow and Lock-up Agreement in the
form to be attached hereto as Exhibit 12.08 (the “Escrow and Lock-Up
Agreement”).

12.09 Resignations. The written resignations of all directors of the Company.

12.10 Stockholder Release. A release executed and delivered by Seller, as the
sole stockholder of the Company, in the form to be attached hereto as Exhibit
12.10.

12.11 Other Documents. Such other documents as are reasonably requested by Buyer
and its counsel or required to be delivered pursuant to this Agreement.

ARTICLE XIII

DOCUMENTS TO BE DELIVERED AT THE CLOSING BY BUYER

Buyer will deliver to Seller the following documents at the Closing:

13.01 Officer’s Certificate. The certificate referred to in Section 10.03 of
this Agreement.

13.02 Certificate of Secretarial Officer. The certificate of the Secretary of
Buyer, dated the Closing Date, with respect to the incumbency of corporate
officers and their signatures, corporate good standing, and the resolutions of
Buyer’s board of directors authorizing the execution, delivery and performance
of this Agreement and all other agreements, documents and instruments relating
hereto and the consummation of the transactions contemplated by this Agreement.

13.03 Payment. Buyer shall deliver the Purchase Price to Seller and the Escrow
Agent as provided in Section 2.01.

13.04 Escrow and Lock-up Agreement. At the Closing, Buyer shall execute and
deliver to Seller and the Escrow Agent the Escrow and Lock-up Agreement.

13.05 Other Documents. Such other documents as are reasonably requested by
Seller and its counsel or required to be delivered pursuant to this Agreement.



--------------------------------------------------------------------------------

ARTICLE XIV

TERMINATION AND ABANDONMENT

14.01 Events of Termination Prior to Closing. This Agreement may be terminated,
at any time before the Closing: (i) by mutual consent of Seller and Buyer;
(ii) by Seller if any of the conditions precedent found in Articles IX or X of
this Agreement have not been met and have not been waived in writing by Seller
by Closing; (iii) by Buyer if any of the conditions precedent found in Articles
IX or XI of this Agreement have not been met and have not been waived in writing
by Buyer by Closing; (iv) by Seller if there is a breach of or failure by Buyer
to perform in any material respect any of the representations, warranties,
commitments, covenants, or conditions under this Agreement, which breach or
failure is not cured within fifteen (15) days after written notice thereof is
given to Buyer; and (v) by Buyer if there is a breach of or failure by Seller to
perform in any material respect any of the representations, warranties,
commitments, covenants, or conditions under this Agreement, which breach or
failure is not cured within fifteen (15) days after written notice thereof is
given to Seller. In the event of the termination of this Agreement by either
party as above provided in this Section 14.01, written notice will forthwith be
given to the other party, which notice will clearly specify the reason of such
party for terminating this Agreement.

14.02 Survival. The provisions in Sections 8.02, 14.02, and 16.03 of this
Agreement will survive the termination of this Agreement pursuant to
Section 14.01.

ARTICLE XV

INDEMNIFICATION

15.01 Survival. All representations, warranties, covenants, and agreements of
each of the parties set forth in this Agreement or in any other document or
instrument delivered by any of the parties pursuant to this Agreement will
survive the Closing and will remain operative and in full force and effect
during such period regardless of any investigations at any time made by or on
behalf of any party and will not be deemed merged in any document or instrument
executed or delivered at or after the Closing. No indemnifying party will have
liability with respect to any claim under Sections 15.02 or 15.03 unless the
indemnified party notifies the indemnifying party of such claim on or before the
first anniversary of the Closing Date; provided, however, that any claim related
to fraudulent breaches of the representations and warranties may be made at any
time without limitation.

15.02 Indemnification by Seller. From and after the Closing, Seller will
indemnify, defend, and hold harmless Buyer from, against, and with respect to
any claim, liability, obligation, loss, damage, assessment, judgment, cost, and
expense (including, without limitation, reasonable attorneys’ and accountants’
fees and costs and expenses reasonably incurred in investigating, preparing,
defending against, or prosecuting any litigation or claim, action, suit,
proceeding, or demand) (collectively, the “Loss”), of any kind or character
arising out of or in any manner incident, relating, or attributable to
(i) subject to Section 16.10, the inaccuracy of any representation or breach of
any warranty of Seller contained in this Agreement or in any certificate,
instrument, or other document or agreement executed by Seller in connection with
this Agreement or otherwise made or given in writing in connection with this
Agreement, (ii) any failure by Seller to perform or observe any covenant,
agreement, or condition to be performed or observed by it under this Agreement
or under any certificate, instrument, or other document or agreement executed by
it in



--------------------------------------------------------------------------------

connection with this Agreement, (iii) claims relating to the enforcement of
Buyer’s rights under this Agreement, and (iv) any liabilities, obligations,
debts, contracts, or other commitments of any kind or nature whatsoever, whether
known or unknown and whether accrued, fixed, absolute, conditional, determined,
determinable, or otherwise, of Seller existing on the Closing Date or arising
out of, or resulting from, any transaction entered into, or any state of facts
existing, prior to or at the Closing Date which are imposed on Buyer (and after
Closing, the Company) as result of this Transaction; provided, however, that
cancellation of the Escrowed Shares shall be the sole source of payment of any
indemnified Loss and the aggregate amount of all such indemnified Losses shall
not exceed 10% of the Purchase Price.

15.03 Indemnification by Buyer. From and after the Closing, Buyer will
indemnify, defend, and hold harmless Seller from, against, and with respect to
any Loss of any kind or character arising out of or in any manner incident,
relating, or attributable to (i) the inaccuracy of any representation or breach
of any warranty of Buyer contained in this Agreement or in any certificate,
instrument, or other document or agreement executed by Buyer in connection with
this Agreement or otherwise made or given in writing in connection with this
Agreement, (ii) any failure by Buyer to perform or observe any covenant,
agreement, or condition to be performed or observed by it under this Agreement
or under any certificate, instrument, or other document or agreement executed by
it in connection with this Agreement, and (iii) claims relating to the
enforcement of Seller’s rights under this Agreement.

ARTICLE XVI

MISCELLANEOUS

16.01 Arbitration Procedure. Except for remedies for injunctive relief as
provided in Section 16.02, all disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one
(1) arbitrator selected in accordance with the rules of the American Arbitration
Association (“AAA”). The hearing before the arbitrator shall be held in Chicago,
Illinois if the dispute is initiated by Buyer and in Hillsborough County,
Florida if the dispute is initiated by Seller and shall be conducted in
accordance with the rules existing at the date thereof of the AAA, to the extent
not inconsistent with this Agreement. The decision of the arbitrator shall be
final and binding as to any matters submitted to them under this Agreement. All
costs and expense incurred in connection with any such arbitration proceeding
and those incurred in any civil action to enforce the same shall be borne by the
party against which the decision is rendered.

16.02 Injunctive Relief. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement in the U.S. District Court for
the Middle District of Florida, the U.S. District Court for the Northern
District of Illinois, and the Circuit Courts in and for Hillsborough County,
Florida and Chicago, Illinois, this being in addition to any other remedy,
subject to Section 16.01, to which they are entitled at law or in equity. In
addition, but without limiting the effect of Section 16.01, Buyer (i) submits to
the jurisdiction of the U.S. District Court for the Northern District of
Illinois and the Circuit Court of Cook County, as the exclusive proper forum in
which to adjudicate any case or controversy Buyer brings arising out of this
Agreement or any of the transactions contemplated



--------------------------------------------------------------------------------

by this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) agrees that it will not initiate any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the U.S. District Court for the Northern District of Illinois, and the
Circuit Court of Cook County. Similarly, in addition, but without limiting the
effect of Section 16.01, Seller hereto (i) submits to the jurisdiction of the
U.S. District for the Middle District of Florida, and the Circuit Court in and
for Hillsborough County, Florida, as the exclusive proper forum in which to
adjudicate any case or controversy Seller brings arising out of this Agreement
or any of the transactions contemplated by this Agreement, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not
initiate any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the U.S. District Court
for the Middle District of Florida, and the Circuit Court in and for
Hillsborough County, Florida.

16.03 Expenses. Except as otherwise expressly provided in this Agreement, Buyer
and Seller will bear their own respective expenses, including, without
limitation, counsel and accountants’ fees, in connection with the preparation
and negotiation of, and transactions contemplated under, this Agreement.

16.04 Notices. Any notice or other communication which is required or permitted
under this Agreement shall be in writing and shall be deemed to have been given,
delivered, or made, as the case may be (notwithstanding lack of actual receipt
by the addressee) (i) on the date sent if delivered personally or by cable,
telecopy, telegram, e-mail, telex, or facsimile (which is confirmed) or
(ii) three (3) business days after having been deposited in the United States
mail, certified or registered, return receipt requested, sufficient postage
affixed and prepaid, or (iii) one (1) business day after having been deposited
with a nationally recognized overnight courier service (such as by way of
example, but not limitation, U.S. Express Mail, Federal Express, or Airborne),
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

  If to Seller:   Strategos, Inc.       820 West Jackson Blvd.       Suite 525  
    Chicago, Illinois       Attn: Peter Skarzynski       E-mail:
pskarzynski@strategos.com       Telephone: (312) 655-0826       Fax: (312)
655-8334     with a copy to:   McDermott Will & Emery LLP       227 West Monroe
Street       Suite 4400       Chicago, IL       Attn: Mark A. Harris      
E-Mail: mharris@mwe.com       Telephone: (312) 984-2121       Fax: (312)
984-7700  



--------------------------------------------------------------------------------

  If to Buyer:   UTEK Corporation       2109 East Palm Ave       Tampa, Florida
33605       Attn: Sam I. Reiber, Esq.       E-Mail: sreiber@utekcorp.com      
Telephone: (813) 754-4330       Fax: (813) 754-2383     with a copy to:  
Shumaker, Loop & Kendrick, LLP       Bank of America Plaza       101 East
Kennedy Boulevard       Suite 2800       Tampa, Florida       Attn: Gregory C.
Yadley       Facsimile: (813) 229-1660  

16.05 Applicable Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Illinois, without
reference to law pertaining to conflict of laws. In the event of any litigation
or arbitration arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover all costs and reasonable attorneys’ fees
incurred, including, without limitation, costs and fees incurred in any
investigations, trials, bankruptcies, and appeals.

16.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.

16.07 Assignment. This Agreement shall not be assignable by any party without
the prior written consent of the other parties hereto; provided, however, that
rights and obligations of Buyer under this Agreement (i) shall pass to any
successor corporation which assumes its business and affairs by merger,
consolidation or by acquisition of substantially all its assets or substantially
all its stock and (ii) may be assigned to any affiliate of Buyer, without any
such prior written consent by any other party hereto.

16.08 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the corporate parties to this Agreement and their respective legal
representatives, successors, and permitted assigns, and the individual parties
to this Agreement and their respective heirs, personal representatives, and
permitted assigns.

16.09 Construction. This Agreement shall not be construed more strictly against
any party regardless of who is responsible for its drafting. Unless the context
of this Agreement otherwise clearly requires, references to the plural include
the singular and the singular include the plural. Wherever the context so
requires, the masculine shall refer to the feminine, the feminine shall refer to
the masculine, the masculine or the feminine shall refer to the neuter, and the
neuter shall refer to the masculine or the feminine. The captions of this
Agreement are for convenience and ease of reference only and in no way define,
describe, extend, or limit the scope or intent of this Agreement or the intent
of any of its provisions.



--------------------------------------------------------------------------------

16.10 Knowledge Limitation. Wherever any representation, warranty, or other
statement made in this Agreement is qualified as to the knowledge of Seller or
the Company, such qualification shall mean the actual knowledge of Peter
Skarzynski or David Crosswhite. Wherever any representation, warranty, or other
statement made in this Agreement is qualified as to the knowledge of Buyer, such
qualification shall mean the actual knowledge of Clifford Gross, Doug Schaedler,
Carole Wright and Sam Reiber.

16.11 Severability. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision of this Agreement. Any invalid or
unenforceable provisions shall be deemed severable to the extent of any such
invalidity or unenforceability.

16.12 Waiver. Any party may, by written notice to another party, (i) agree to
extend the time for the performance of any of the obligations or other actions
of the other party under this Agreement, (ii) waive any inaccuracies in the
representations or warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement, (iii) waive compliance
with any of the conditions or covenants of the other party contained in this
Agreement, or (iv) waive or modify performance of any of the obligations of the
other party under this Agreement. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of a party, shall be deemed to constitute a waiver
by such party of compliance with any of the representations, warranties,
covenants, conditions, or agreements contained in this Agreement. No failure or
delay on the part of a party in exercising any right or remedy with respect to a
breach of this Agreement by another party shall operate as a waiver thereof or
of any prior or subsequent breach of this Agreement by the breaching party, nor
shall the exercise of any such right or remedy preclude any other or future
exercise thereof or exercise of any other right or remedy in connection with
this Agreement.

16.13 Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between the parties. There are no representations, warranties, undertakings or
agreements between the parties with respect to the subject matter of this
Agreement except as set forth herein.

{Signature page follows}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

“BUYER” UTEK CORPORATION By:  

/s/ Clifford M. Gross

  Clifford M. Gross, Ph.D., Chief Executive Officer “SELLER” STRATEGOS INC. By:
 

/s/ Peter Skarzynski

  Peter Skarzynski, Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO THE

STOCK PURCHASE AGREEMENT

 

    

Schedule/Exhibit

 

Title of Schedule/Exhibit

      Schedule 1.02   Assumed Liabilities     Exhibit 2.01   Escrow Agreement  
  Schedule 3.04   Required Consents     Schedule 3.05(a)   Assets of the Company
    Schedule 3.05(b)   Financing Statements (None)     Schedule 3.06   Software
(interpreted as proprietary only)   Schedule 3.07   Proprietary Rights    
Schedule 3.08   Third Party Rights to Software     Schedule 3.09   Litigation
and Disputes     Schedule 3.12   Location of Assets     Schedule 3.18  
Undisclosed Liabilities     Schedule 3.19   Contracts     Schedule 3.20   Real
Property     Schedule 3.21   Taxes     Schedule 3.22   Benefit Plans    
Schedule 3.23   Labor Matters     Exhibit 5.01   Employment Contract (form of
Peter Skarzynski)   Schedule 12.06   UCC Termination Statement (None)   Exhibit
12.08   Escrow and Lock-up Agreement   Exhibit 12.10   Stockholder Release  